Oo Se 4S DBD Ow F&F W He

NOON NS NM NY ON ONY ON OND S| eS oe

Case 2:07-cv-02513-GMS Document 2444 Filed 06/11/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Manuel de Jesus Ortega Melendres, on No, CV-07-2513-PHX-GMS
behalf of himself and all others similarly
situated; et al. NOTICE OF THE INDEPENDENT
INVESTIGATOR’S COMPLIANCE
Plaintiffs, WITH THE SECOND AMENDED
SECOND SUPPLEMENTAL
and PERMANENT

INJUNCTION/JUDGEMENT ORDER
United States of America,

Plaintiff-Intervenor,
Vv.

Paul Penzone, in his official capacity as
Sheriff of Maricopa County, Arizona; et al.

Defendants.

 

 

In its Second Amended Second Supplemental Permanent Injunction/Judgement
Order, (Doc. 1765), the Court appointed an Independent Investigator due to the failure of
the Maricopa County Sheriff's Office (MCSO) to appropriately investigate internal
affairs investigations already completed by the MCSO that were found by the Court to be
inadequate or insufficient, and misconduct or alleged misconduct that had never been
investigated by the MCSO that should have been investigation. (Id. at J] 294-295). The
Court also appointed an Independent Disciplinary Authority. {Id. at J 320).

The Court set forth the duties of the Independent Investigator. (Doc. 1765, ff] 296
through 319). Among those duties, the Court granted the Independent Investigator the

authority to investigate and assess the adequacy of the investigations and the discipline

 
Co SCS SS DH A BP WY LH fF

we NM NY NY NY MY NY KH bP
ei Au OHO fF SEO wmUAAREOK AS

 

Case 2:07-cv-02513-GMS Document 2444 Filed 06/11/19 Page 2 of 3

imposed and/or the grievance decisions in twelve investigations completed by the MCSO
that the Court deemed to be imadequate, and to investigate and assess whether the
Findings of Fact, (Doc. 1677), demonstrate other acts of misconduct which should be
investigated and/or brought to the Independent Disciplinary Authority for a disciplinary
decision. (Doc. 1765 at J 296).

The Court also directed that for charges the Independent Investigator brings to the
Independent Disciplinary Authority, the Independent Investigator shall prepare
investigative reports setting forth findings of fact, the basis for the findings and for any
recommended discipline, and for the Independent Investigator to be present and
participate at any pre-determination hearings at which the Independent Disciplinary
Authority directed the Independent Investigator to attend. (Doc. 1765 at J] 315, 318 and
326).

The Court also granted the Independent Disciplinary Authority, in the discharge of
his duties, (Doc. 1765 at 4] 320 through 337), the authority to suspend a pre-
determination hearing upon the presentation of new or additional evidence at a pre-
determination hearing, and to direct the Independent Investigator to consider the new or
additional information or conduct further investigation (supplemental investigation). (Id.

at §) 330).

The Independent Investigator has reported to the parties on a bi-monthly basis the
status of reassessments and investigations initiated, conducted and completed by the
Independent Investigator in accordance with the grant of authority given by the Court, as
well as the status of any supplemental investigations engendered by the suspension of a

pre-determination hearing by the Independent Disciplinary Authority.

All investigations initiated by the Independent Investigator, and all supplemental
investigations, have been completed by the Independent Investigator and the

corresponding investigative reports have been submitted to the Independent Disciplinary

 
Oo Oo SD wr S&F W HL =

mM NN ww hhP Pp
CTA ARH SF SF Cae rnaarptoadnrnis

 

 

Case 2:07-cv-02513-GMS Document 2444 Filed 06/11/19 Page 3 of 3

Authority. The Independent Investigator in his discretion will initiate no further

investigations and has reported the same to the parties.

The Independent Investigator has been informed by the Independent Disciplinary
Authority that all pre-determination hearings, resulting from a preliminary determination
of serious discipline by the Independent Investigator, have been completed, and that there
is no new or additional information presented that would require the Independent
Investigator’s consideration of further investigation (supplemental) by the Independent

Investigator.

Accordingly the Independent Investigator notifies the Court that he has discharged
and fulfilled all the duties of the Independent Investigator as set forth in the Court’s
Second Amended Second Supplemental Permanent Injunction/Judgement Order, (Doc.
1765, Tf 296 through 319, and 330).

Although not identified as a duty of the Independent Investigator in the Court’s
Second Amended Second Supplemental Permanent Injunction/Judgement Order, (Doc.
1765), there remains a possibility that the Independent Investigator could be requested to
testify as a witness during an appeal of discipline to the Maricopa County Law
Enforcement Merit Commission. The Independent Investigator has not been called as a
witness in such appeals that have taken place to date, and he does not anticipate being a
witness in any such appeal. Nonetheless should the Independent Investigator be called as
a witness in such a future appeal, his testimony would be limited to the scope of his

findings and recommendations made in the relevant investigative report.

Respectfully submitted,

 

 

Daniel G. Giaquinto, Independent Investigator Dated: © Jn / {9

 
